UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1482



LAURIE M. METRO,

                                              Plaintiff - Appellant,

          versus


LEWIS GALE CLINIC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-936)


Submitted:   September 30, 2002           Decided:   October 11, 2002


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Laurie M. Metro, Appellant Pro Se. William David Paxton, GENTRY
LOCKE, RAKES & MOORE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Laurie Metro appeals the district court’s order granting

summary judgment to Defendant in this action arising under the

Americans With Disabilities Act and the Family and Medical Leave

Act.   We have reviewed the record and the district court’s opinion

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       See Metro v. Lewis Gale Clinic,

No. CA-01-936 (W.D. Va. Apr. 26, 2002).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                   2